Citation Nr: 0944613	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for sciatica of the right and left lower extremities.  The 
Veteran testified before the Board in June 2007.  The Board 
remanded these claims for additional development in November 
2007 and May 2008.  


FINDING OF FACT

In an August 2009 communication, the Veteran withdrew his 
appeal concerning entitlement to initial ratings in excess of 
10 percent for sciatica of the right and left lower 
extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to initial ratings in excess of 10 
percent for sciatica of the right and left lower extremities 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).   




REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In August 2006, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issues of entitlement to initial ratings 
in excess of 10 percent for sciatica of the right and left 
lower extremities, as identified in the August 2006 statement 
of the case.  

In an August 2009 written communication, the Veteran stated 
that he wished to have his pending claims before the Board 
withdrawn.  The Veteran's written statement indicating his 
intention to withdraw the appeal as to these issues satisfies 
the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issues of 
entitlement to initial ratings in excess of 10 percent for 
sciatica of the right and left lower extremities, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to initial ratings in 
excess of 10 percent for sciatica of the right and left lower 
extremities are dismissed.  








ORDER

The appeal concerning the issues of entitlement to initial 
ratings in excess of 10 percent for sciatica of the right and 
left lower extremities is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


